            Case 1:19-cv-00451-AWI-SAB Document 65 Filed 08/11/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   AUTUMN ZETZ, et al.,                                 Case No. 1:19-cv-00451-AWI-SAB

12                   Plaintiffs,                          ORDER GRANTING MACALL M.
                                                          CHASTAIN’S MOTION TO WITHDRAW
13           v.                                           AS COUNSEL FOR PLAINTIFFS

14   BOSTON SCIENTIFIC CORP.,                             (ECF No. 64)

15                   Defendant.

16

17          On August 10, 2021, MaCall M. Chastain filed a motion to withdraw as counsel for

18 Plaintiffs in this matter. (ECF No. 64.) Counsel is seeking to withdraw as they are no longer

19 affiliated with the law firm who will continue to represent Plaintiffs in this matter.
20          Accordingly, IT IS HEREBY ORDERED that MaCall M. Chastain’s motion to withdraw

21 as counsel for Plaintiffs is GRANTED. The Clerk of the Court is DIRECTED to terminate

22 MaCall M. Chastain as counsel for Plaintiffs.

23
     IT IS SO ORDERED.
24

25 Dated:      August 11, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                      1
